DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species B, claims 5-18, in the reply filed on 06/08/2021 is acknowledged.
Claims 1-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/08/2021.
Information Disclosure Statement
Acknowledgment is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 07/19/2019 and 06/08/2021. An initialed copy is attached to this Office Action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 5-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7, 9-13, 14, 15, 17-22 of U.S. Patent No. 10,301,871. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim language of the patent is inclusive of the claim language of the current application.
Claims 5-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 42-47 of copending Application No. 16/191,138 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim language of the copending application is inclusive of the claim language of the current application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 5 and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rukavina et al. (USPG Pub No. 2007/0002421), hereinafter “Rukavina”.
Regarding claim 5, Rukavina discloses an electrochromic window (10) (see Fig. 4) comprising: an EC device (40) disposed on a transparent substrate (20), the EC device (40) comprising a first transparent conducting oxide (TCO) (29) and a second TCO (39) (see Fig. 4, Paragraphs 26, 28); and a pair of bus bars (60 and 80) coupled to the first and second TCOs (29 and 39) (see Figs. 2-4), wherein each bus bar (60 and 80) is configured to generate and maintain a voltage drop along the bus bar’s length when voltage is applied, so that the electrochromic window (10) maintains a tint gradient along its length (see Figs. 2-4, Paragraphs 36, 53, 54).
Regarding claim 14, Rukavina discloses wherein voltage is applied at one or both ends of each of the pair of bus bars (Paragraph 53).
Regarding claim 15, Rukavina discloses wherein voltage is applied at more than one point along at least one of the pair of bus bars (Paragraphs 53, 54).

Regarding claim 17, Rukavina discloses wherein each bus bar of the pair of bus bars is configured to be powered by a first voltage at one power lead and by a second voltage at the other power lead (Paragraphs 48, 53, 54).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rukavina (USPG Pub No. 2007/0002421) in view of Jaeger (USP No. 5,777,603).

Regarding claim 12, Rukavina discloses wherein the voltage drop is achieved by (Paragraphs 53, 54). Rukavina discloses the claimed invention except for varying cross-sectional area along the length of each of the pair of bus bars. In the same field of endeavor, Jaeger discloses varying cross-sectional area along the length of each of the pair of bus bars (see Figs. 1, 3, Col. 8, Lines 23-28). It is known in the art that as the surface area of the bus bars varies, so does the voltage. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the electrochromic window of Rukavina with varying cross-sectional area along the length of each of the pair of bus bars of Jaeger for the purpose of providing and controlling resistivity and conductivity (Col. 8, Lines 15-28). Such a modification would have involved a mere change in the shape and size of .
Claims 7-9, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rukavina (USPG Pub No. 2007/0002421) in view of Torvund (USPG Pub No. 2009/0127126).
Regarding claim 7, Rukavina discloses wherein the voltage drop is achieved by (Paragraphs 53, 54). Rukavina discloses the claimed invention except for varying composition along the length of each of the pair of bus bars. In the same field of endeavor, Torvund discloses varying composition along the length of each of the pair of bus bars (Paragraphs 12, 13). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the electrochromic window of Rukavina with varying composition along the length of each of the pair of bus bars of Torvund for the purpose of providing and controlling the resistivity and conductivity (Paragraphs 12, 13). Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d - 164 7 (1987).
Regarding claim 8, Rukavina discloses wherein the voltage drop is achieved by (Paragraphs 53, 54). Rukavina discloses the claimed invention except for varying resistivity along the length of each of the pair of bus bars. In the same field of endeavor, Torvund discloses varying resistivity along the length of each of the pair of bus bars (Paragraphs 12, 13). 
Regarding claim 9, Rukavina and Torvund teach the electrochromic window as is set forth above, Torvund further discloses wherein each bus bar of the pair of bus bars comprises two portions of an electrically conductive material, and an electrically resistive material establishing electrical communication between the two portions of the electrically conductive material, the electrically resistive material, although electrically conductive, having less electrical conductivity than the electrically conductive material (Paragraphs 12, 13). It would have been obvious to provide the electrochromic window of Rukavina with the teachings of Torvund for at least the same reasons set forth above with respect to claim 8. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d - 164 7 (1987).
Regarding claim 13, Rukavina discloses wherein the voltage drop is achieved by (Paragraphs 53, 54). Rukavina discloses the claimed invention except for varying 
Regarding claim 18, Rukavina discloses the claimed invention except for wherein each bus bar of the pair of bus bars comprises a material having regions of higher and lower electrical conductivity, wherein the regions of lower electrical conductivity are areas where the material is perforated. In the same field of endeavor, Torvund discloses wherein each bus bar of the pair of bus bars comprises a material having regions of higher and lower electrical conductivity, wherein the regions of lower electrical conductivity are areas where the material is perforated (Paragraphs 12, 13). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the electrochromic window of Rukavina with wherein each bus bar of the pair of bus bars comprises a material having regions of higher and lower electrical conductivity, wherein the regions of lower electrical conductivity are areas where the material is perforated of Torvund for the purpose of providing and controlling the resistivity and conductivity (Paragraphs 12, 13). Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ .
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rukavina (USPG Pub No. 2007/0002421) and Torvund (USPG Pub No. 2009/0127126) as applied to claim 9 above, and further in view of Wang et al. (USPG Pub No. 2011/0100709), hereinafter “Wang”.
Regarding claim 10, Rukavina and Torvund disclose the claimed invention except for wherein the electrically conductive material is a silver based ink. In the same field of endeavor, Wang discloses wherein the electrically conductive material is a silver based ink (Paragraph 33). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the electrochromic window of Rukavina and Torvund with wherein the electrically conductive material is a silver based ink of Wang for the purpose of providing the desired conductivity and resistivity (Paragraph 33). Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 11, Rukavina and Torvund disclose the claimed invention except for wherein the electrically resistive material is a silver based ink. In the same field of endeavor, Wang discloses wherein the electrically resistive material is a silver based ink (Paragraph 33). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the electrochromic window of Rukavina and Torvund with wherein the electrically resistive material is a silver based ink of Wang for the purpose of providing the desired conductivity and resistivity (Paragraph 33). Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329.  The examiner can normally be reached on Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                           7/15/2021